DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first line of the Specification should be updated to include the patent number for application 16/126,171.
Appropriate correction is required.
Applicant is put on notice that the Application Data Sheet filed 9 August 2020 contains a typographical error on the third page under Domestic Benefit. The ADS lists prior application number “16/126,172” and should be 16/126,171.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 2, “uaz190 molecular” appears to be missing “marker”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 8,466,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of the ‘346 claims both render obvious and anticipate the instantly claimed invention(s).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,133,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of the ‘474 claims both render obvious and anticipate the instantly claimed invention(s).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,100,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the biological sample and extract of the ‘371 claims represent both a combination and a subcombination of the instant claims and render obvious the instantly claimed invention(s).
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,428,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of the ‘393 claims both render obvious and anticipate the instantly claimed invention.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,844,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the hybrid maize plant of the ‘400 claims represent a species that both renders obvious and anticipates the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a nucleic acid molecule comprising a target site located on chromosome 5 between a umc1475 and uaz190 molecular marker and a heterologous nucleic acid, and a maize plant comprising said nucleic acid molecule.
	Applicant describes maize transformation event 5307 which was produced as a random event using Agrobacterium-mediated transformation using the transformation plasmid shown in instant Figure 1 (pages 30-31 of the Specification).
	Applicant does not describe the vast genus of nucleic acid molecules and maize plants comprising same as claimed. At claims 1, 5 and 7 the structures “umc1475” and “uaz190” lack adequate written description because they appear to be improperly incorporated by reference, the instant Specification does not appear to even reference where these structures are described in the instant art.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid molecule comprising event 5307, does not reasonably provide enablement for a nucleic acid molecule comprising any heterologous nucleic acid between markers umc1475 (SEQ ID NO: 104) and uaz190 (SEQ ID NO: 107) on maize chromosome 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Applicant claims a nucleic acid molecule comprising a target site located on chromosome 5 between a umc1475 and uaz190 molecular marker and a heterologous nucleic acid, and a maize plant comprising said nucleic acid molecule.
	Applicant teaches maize transformation event 5307 which was produced as a random event using Agrobacterium-mediated transformation using the transformation plasmid shown in instant Figure 1 (pages 30-31 of the Specification). Applicant teaches a possible means of producing the claimed invention on page 43, 146th paragraph referencing Shukla et al 2009 (Nature 459: 437-441 with supplemental information).
	Applicant does not teach the vast genus of nucleic acid molecules and maize plants comprising same as claimed.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant only teaches producing the claimed nucleic acid molecule and maize plant using a non-specific Agrobacterium-mediated transformation method, Applicant does not provide any working examples of using the method of Shukla et al to introduce a heterologous nucleic acid into the claimed maize chromosomal target site. Applicant does not teach how to use the vast number nucleic acid molecules comprising a heterologous nucleic acids within the claimed maize chromosomal target site. Hence, it would have required undue trial and error experimentation to make and especially use the invention within the full scope of the claims.
	Where the specification discloses only a starting point for further iterative research in an unpredictable and poorly understood field and offers no guidance or predictions about particular substitutions to be made, and where there is a need to engage in a systematic screening process for each of the candidate compounds, experimentation is considered to be excessive. See Wyeth v. Abbott Laboratories, Nos 12-1223,-1224 (Fed. Cir. 2013). 
Conclusion
No claims are allowed.
The claims appear to be free of the prior art which does not appear to teach the recited maize chromosomal target site with a heterologous nucleic acid. The closest prior art is Steiner et al (U.S. Patent 7,3612,813) who teach corn event MIR604 which comprises a cry3A055 transgene (syn FR8a transgene of the instant invention) and is used as a comparison by Applicant on page 40, Table 2 of the instant specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663